      Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 1 of 6




 1 MATTHEW H. POPPE (SBN: 177854)
   matthew.poppe@rimonlaw.com
 2 RIMON, P.C.
   800 Oak Grove Ave., Suite 250
 3 Menlo Park, CA 94025
   Telephone: (650) 461-4433
 4 Facsimile: (650) 461-4433

 5 Attorneys for Plaintiff
   YUNTEK INTERNATIONAL, INC.
 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                           NORTHERN DISTRICT OF CALIFORNIA
10

11 YUNTEK INTERNATIONAL, INC.,                        3:21-cv-3065
                                           Case No.: ___________________

12            Plaintiff,                   COMPLAINT

13       v.
                                           DEMAND FOR JURY TRIAL
14 JOHN DOE CORPORATION,

15            Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28


                                      COMPLAINT
        Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 2 of 6




 1          Plaintiff Yuntek International, Inc. (“Yuntek” or “Plaintiff”), by and through its counsel,

 2 hereby brings this action for patent infringement against John Doe Corporation (“John Doe” or

 3 “Defendant”), and alleges as follows:

 4                                    NATURE OF THE ACTION

 5          1.     This is an action for patent infringement arising under the United States Patent Act,

 6 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

 7          2.     This action is based on Defendant’s ongoing infringement of U.S. Patent No.

 8 6,715,446 B2 (the “ʼ446 Patent”), entitled “Pet Tent,” which Yuntek owns and which was validly

 9 issued by the United States Patent and Trademark Office (“USPTO”) on April 6, 2004, and amended

10 by Inter Partes Reexamination Certificate issued by the USPTO on August 28, 2012. A copy of the

11 ʼ446 Patent is attached hereto as Exhibit A.

12                                                PARTIES

13          3.     Yuntek is a corporation organized and existing under the laws of the State of
14 California, with its principal place of business at 2416 Tripaldi Way, Hayward, California.

15          4.     Upon information and belief, Defendant John Doe is an entity that offers for sale and
16 sells products on www.ebay.com (“eBay”) under the name bicoins_de (“Bicoins”). Based on

17 information available on eBay, Defendant is operating out of Shanghai, People’s Republic of China.

18 Yuntek does not know Defendant’s identity, principal place of business, or the laws under which it

19 is organized. Yuntek will amend its Complaint to name John Doe once its identity is learned.

20                                 INTRADISTRICT ASSIGNMENT
21          5.     Pursuant to Civil L.R. 3-2(c) and 3-5(b), this is an intellectual property case subject
22 to district-wide assignment. In view of Yuntek’s location in Alameda County and Defendant’s

23 apparent location in the People’s Republic of China, Yuntek requests assignment to any of the San

24 Francisco, Oakland, or San Jose Divisions.

25                                   JURISDICTION AND VENUE
26          6.     This lawsuit is a civil action for patent infringement arising under the patent laws of
27 the United States, 35 U.S.C. §§ 1 et seq. The Court has subject matter jurisdiction pursuant to at

28 least 28 U.S.C. §§ 1331 and 1338(a), and/or 1367.

                                                     -1-
                                                  COMPLAINT
         Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 3 of 6




 1          7.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events

 2 giving rise to the claim occurred in this District. Depending on the residence of John Doe, venue

 3 may also be proper under 28 U.S.C. § 1391(b)(1) and 1400(b). This District is a convenient forum

 4 for resolution of the parties’ disputes set forth herein because, among other things, Yuntek is located

 5 in this District and, on information and belief, acts of infringement have occurred in this District.

 6          8.      The Court has personal jurisdiction over Defendant because, on information and

 7 belief, Defendant intentionally directs its infringing activities to the United States and this District,

 8 and infringing sales have in fact occurred in the United States and this District, and Defendant has

 9 therefore purposefully availed itself of the privileges and benefits of doing business in the United

10 States and this District in connection with its infringing activities that form the basis of this lawsuit.

11 Defendant offers for sale and has sold the infringing product to customers in the United States and

12 this District on eBay through the seller profile Bicoins that, according to the information available

13 on eBay, is located in Shanghai.

14                                      GENERAL ALLEGATIONS

15          9.      Yuntek designs and develops pet homes and carriers, including its Pet Tent product.
16 Yuntek has several patents on these products, including, but not limited to, the ʼ446 Patent.

17          10.     The ʼ446 Patent was duly issued by the USPTO on April 6, 2004. Yuntek is, and at
18 all relevant times has been, the sole owner by assignment of all right, title, and interest in and to the

19 ʼ446 Patent.

20          11.     The ʼ446 Patent discloses and claims a novel pet carrier that is collapsible, foldable
21 into a compact shape, and lightweight, yet forms a sturdy structure when assembled and is also

22 comfortable for a pet.

23          12.     Yuntek sells a Pet Tent product that embodies the inventions of the ʼ446 Patent and
24 which Yuntek has sold for many years. Yuntek also licenses the ʼ446 Patent to another maker of

25 products that embody the inventions of the ʼ446 Patent.

26          13.     On information and belief, John Doe has sold and continues to sell on eBay the “Pet
27 Portable Crate Collapsible Folding Pet Cage for Travel Home and Outdoor” available in different

28 sizes that infringes the ʼ446 Patent (“Accused Product”). The Accused Product is pictured below,

                                                       -2-
                                                  COMPLAINT
         Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 4 of 6




 1 as shown on eBay (last visited on April 20, 2021). On information and belief, John Doe identifies

 2 this product as Model #293899041607.

 3

 4

 5

 6

 7

 8          14.     On March 4, 2021, Yuntek advised Bicoins via eBay of the ʼ446 Patent and requested

 9 Bicoins to cease and desist offering for sale and selling Accused Product. Bicoins has blocked any

10 communication from Yuntek on eBay and has continued to list the Accused Product for sale.

11                                               COUNT I
12                               (Infringement of U.S. Patent No. 6,715,446)

13          15.     Yuntek incorporates by reference the allegations of paragraphs 1-15 above, inclusive,

14 as if fully set forth here.

15          16.     Yuntek owns the ʼ446 Patent, which duly issued on April 6, 2004 and is presumed

16 by law to be valid and enforceable. Yuntek has owned the ʼ446 Patent continuously since its

17 issuance.

18          17.     John Doe has infringed and continues to infringe one or more claims of the ʼ446

19 Patent, including, but not limited to, claim 6, by importing the Accused Products into the United

20 States, selling them in the United States, and offering them for sale in the United States, without a

21 license or other permission from Yuntek.

22          18.     John Doe has indirectly infringed and continues to indirectly infringe one or more

23 claims of the ʼ446 Patent, including, but not limited to, claim 6, by inducing the infringement by

24 others in the United States, including, but not limited to, John Doe’s customers who purchase and/or

25 use the Accused Products in the United States, without a license or other permission from Yuntek.

26          19.     John Doe’s acts of inducement include advertising the Accused Product on eBay

27 through which customers in the United States may purchase the Accused Product, delivering the

28

                                                     -3-
                                                COMPLAINT
        Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 5 of 6




 1 Accused Product to customers in the United States, and providing such customers with instructions

 2 for use of the Accused Product on the websites and with the deliveries.

 3          20.    Since at least March 2021, John Doe has engaged in acts of inducement knowing of

 4 the ʼ446 Patent and knowing that the induced acts constitute infringement of the ʼ446 Patent.

 5          21.    Since at least March 2021, John Doe’s infringement of the ʼ446 Patent has been

 6 willful in view of Pet Life’s actual knowledge of the ʼ446 Patent and Yuntek’s accusations of

 7 infringement, thereby entitling Yuntek to enhanced damages pursuant to 35 U.S.C. § 284.

 8          22.    Yuntek has been damaged by John Doe’s infringement in an amount to be determined

 9 through discovery. On information and belief, Yuntek has suffered lost revenue and is entitled, at

10 a minimum, to a reasonable royalty on John Doe’s infringing sales and other acts, together with

11 prejudgment and post-judgment interest. The harm suffered by Yuntek is irreparable, and Yuntek

12 has no adequate remedy at law, warranting injunctive relief.

13          23.    This is an exceptional case such that Yuntek is entitled to recover its reasonable

14 attorney fees pursuant to 35 U.S.C. § 285.

15                                       PRAYER FOR RELIEF

16          WHEREFORE, Yuntek respectfully prays for the following against John Doe:
17          1.     Entry of judgment in favor of Yuntek and against John Doe for direct and indirect
18 infringement of one or more claims of the ʼ446 Patent;

19          2.     Compensatory damages in an amount to be proven at trial for John Doe’s past
20 infringement and any future infringement up to the date that John Doe is finally and permanently

21 enjoined from further infringement;

22          3.     Enhanced damages pursuant to 35 U.S.C. § 284;
23          4.     Prejudgment and post-judgment interest at the maximum rate permitted by law;
24          5.     Attorney fees pursuant to 35 U.S.C. § 285;
25          6.     Yuntek’s costs of suit;
26          7.     An order enjoining John Doe, its direct or indirect parents, subsidiaries, affiliates,
27 divisions, successors, and assigns, their respective directors, officers, employees, and agents, and

28

                                                    -4-
                                                COMPLAINT
        Case 4:21-cv-03065-JSW Document 1 Filed 04/27/21 Page 6 of 6




 1 those acting in privity or concert with any of them, from further acts of direct or indirect

 2 infringement of the ʼ446 Patent; and

 3         8.     Such other relief as the Court may deem just and proper.

 4

 5 DATED: April 27, 2021                        RIMON, P.C.

 6

 7                                              By: /s/ Matthew H. Poppe
 8                                                  Matthew H. Poppe
                                                    Attorneys for Plaintiff
 9                                                  YUNTEK INTERNATIONAL, INC.

10
                                     DEMAND FOR JURY TRIAL
11
           Plaintiff Yuntek International, Inc. hereby demands a trial by jury of all issues so triable.
12
     DATED: April 27, 2021                      RIMON, P.C.
13

14

15                                              By: /s/ Matthew H. Poppe
                                                    Matthew H. Poppe
16                                                  Attorneys for Plaintiff
                                                    YUNTEK INTERNATIONAL, INC.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     -5-
                                                COMPLAINT
